El Juez Asociado Señor Wole,
emitió la opinión del tribunal
Un hijo natural entabló una acción de filiación en la Corte de Distrito de Ponce. Después de varias mociones preliminares, se radicó una contestación enmendada. El de-mandante se opuso a esta contestación, y según parece, su *156objeción fué desestimada. La contestación enmendada fué radicada con una excepción previa y la apelada alega que se sometió el caso por las alegaciones. En la excepción pre-via y la contestación se levantaban dos cuestiones, siendo una de ellas que la acción había prescrito y la otra, que un pleito anterior convertía este asunto en res adjudicata. La corte de distrito resolvió ambas cuestiones a favor de la demandada. Se apeló de tal resolución, y la apelada soli-cita se desestime la apelación.
El primer fundamento es que el apelante no ha suministrado a esta corte una transcripción completa. Su teoría es que la corte, al resolver que el caso era res adjudicata, examinó los autos anteriores de la corte para determinar si había identidad en las dos acciones, y que el apelante ha dejado de incluir en el legajo de la sentencia de este caso los hechos presentados en evidencia en el pleito anterior. Según aparece de los autos, y tal como' leemos de los alegatos y manifestaciones de las partes, el caso fué sometido a la corte por las alegaciones de la demanda, la contestación y la excepción previa, y parece que la corte no tenía derecho a considerar una cuestión ele hecho que no le había sido sometida. Estamos más inclinados hacia este punto de vista, aunque se nos podría convencer de lo contrario, pero aún si el asunto fuera más dudoso, estaríamos dispuestos a permitir que el apelante subsanara ese supuesto defecto en debida forma.
Esta es una apelación extraordinaria, dadas las alegacio-nes, pero la regia general es que no se debe desestimar una apelación por el hecho de que el apelante no ha incorporado a los autos del caso la evidencia, ya que las alegaciones pue-den ser examinadas.
El segundo fundamento para la desestimación es que el alegato del apelante deja de cumplir con las reglas de esta corte. Encontramos que esto es lo cierto. No hay señalamiento de errores. Tampoco se ha hecho una exposi-*157ción concisa de los lieclios, según lo exige la regla 41. Sin embargo, una lectura del corto alegato del apelante, la que se liace necesaria en este caso, hace surgir una duda en nuestras mentes, no solamente en lo que a la cuestión de res adjudicata se refiere, según se ha indicado antes, sino también sobre la otra cuestión, o sea, la prescripción de la acción. Intencionalmente nos hemos abstenido de conside-rar cuidadosamente si de acuerdo con los varios códigos y sus disposiciones transitorias el apelante tiene derecho a entablar esta acción, ya que nos gustaría oir a ambas par-tes. Sin embargo, si el apelante está en lo cierto, se ha co-metido un error fundamental. Bajo estas circunstancias, la moción de desestimación debe ser declarada sin lugar, con la condición de que el apelante radique dentro del término de diez días un nuevo alegato que cumpla con las reglas de esta corte. De lo contrario, la apelación será desesti-mada.
El Juez Asociado Señor Hutchison no intervino.